COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              MORRIS TILE DISTRIBUTORS
               OF RICHMOND, INC. AND
               COMPANION COMMERCIAL
               INSURANCE COMPANY
                                                                                    MEMORANDUM OPINION *
              v.     Record No. 1667-12-2                                                PER CURIAM
                                                                                       JANUARY 22, 2013
              AZITA DUBOIS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Patricia C. Arrighi; Wendy E. Warren; PennStuart, on brief), for
                               appellants.

                               (Stephen T. Harper; Reinhardt & Harper, PLC, on brief), for
                               appellee.


                     Morris Tile Distributors of Richmond, Inc. and Companion Commercial Insurance

              Company (appellants) appeal a decision of the Workers’ Compensation Commission awarding

              Azita Dubois (claimant) permanent partial disability benefits for an injury to her left shoulder.

              Appellants contend the commission erred by: (1) upholding the finding by the deputy

              commissioner that Dr. Kenneth Zaslav’s statements of permanency should not be invalidated due

              to his failure to specify either the nature or the causation of the assigned impairment; and

              (2) upholding the finding by the deputy commissioner that Dr. Zaslav’s finding of maximum

              medical improvement and the subsequent rating should not be invalidated due to the post-rating

              improvement of claimant’s medical condition.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Dubois v. Morris Tile Distributors of Richmond, Inc., JCN 2359539 (Aug. 21,

2012). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-